Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harold R. Brown III, Reg. No. 36,341; on September 30, 2021.

The application has been amended as follows:
In claim 17, line 9, “crosses” was deleted, and in its place, --cross--  was inserted.

In line 13, “one actuation of the” was deleted.

In line 15, “cartridge to the wound closure device” was deleted, and in its place, --first cartridge to a--  was inserted.

In line 16, “of the wound” was deleted.

In line 17, “closure device”  was deleted.

In line 21, between “handle” and “the”, a comma --,--  was inserted.

Also in line 21, “via the actuation means forces” was deleted, and in its place, --, via the actuation means, is configured to force--  was inserted.

In line 22, between “cartridge,” and “to”, --and--  was inserted.

In line 25, “closure” was deleted, and in its place, --closer--  was inserted.

In line 27, “closure” was deleted, and in its place, --closer--  was inserted.

	In claim 21, line 1, “the c-c” was deleted, and in its place, --a center-to-center--  was inserted.

	In claim 23, line 3, between “end” and “and”, a comma --,--  was inserted.

	Claim 33 was cancelled.

Drawings
The drawings were received on October 5, 2019.  These drawings are acceptable.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With respect to base claim 17, none of the prior art of record, alone or in combination, discloses  a wound closure device, wherein the wound closure device comprises, inter alia, a first jaw, a second jaw and a handle; wherein the first jaw is arranged for receiving a first cartridge, and wherein the first jaw is provided with the first cartridge, wherein the first cartridge comprises a plurality of slots holding wound closers, the slots being distributed along a longitudinal extension of the first cartridge, and wherein each of the plurality of wound closers comprise a male and female end; where the second jaw is provided with a plurality of tracks; wherein the first and second jaws are adapted to be arranged on a respective side of the tissue; wherein the wound closure device comprises power transfer means operatively coupled to the handle for transferring power to the first cartridge; wherein the tracks are curved and/or linear and wherein the tracks cross each other; and wherein the tracks are arranged to receive the male and female ends and to guide a respective one of the male ends and a respective one of the female ends of the same wound closer towards each other.
For comparison to the present invention, prior-art reference Hess et al. (U.S. Pat. No. 8,590,762) teaches a wound closure device comprising , inter alia, a first jaw, a second jaw and a handle; wherein the first jaw is arranged for receiving a first cartridge, and wherein the first jaw is provided with the first cartridge, and wherein the first cartridge comprises a plurality of slots holding wound closers, the slots being distributed along a longitudinal extension of the first cartridge; wherein the second jaw is provided with a plurality of tracks; wherein the first and second jaws are adapted to be arranged .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Akopov et al. (U.S. Pat. No. 5,242,457), Kostrzewski (U.S. Pat. No. 8,313,509), and Shelton, IV et al. (U.S. Pat. No. 9,307,989) teach wound closure devices.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771